DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-7, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially the impedance matching apparatus comprising a power detector which detects a reflection signal when there is no impedance match to measure a magnitude of the reflection signal and convert the reflection signal into a direct current signal and a multiplier configured to multiply the DC signal with a periodic signal and an integrator that accumulates a first signal output from the multiplier and a voltage summer in combination with other limitations recited in the claimed invention.
Regarding claims 8-13, the prior art of record fails to teach either alone or in combination all of the limitations of claim 13, especially an impedance matching method comprising a detecting a reflection signal when there is no impedance match to measure a magnitude of the reflection signal and converting the reflection signal into a direct current signal and multiplying the DC signal with a periodic signal and accumulating a first signal to generate a second signal and summing that second signal in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MW
9/2/2022

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836